Citation Nr: 9923182	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-45 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to April 
1991.  In June 1996, the Board of Veterans' Appeals (Board) 
granted service connection for right ear hearing loss 
disability.  This matter came before the Board on appeal from 
an August 1996 rating decision of the New Orleans, Louisiana, 
Regional Office (RO) which, in pertinent part, effectuated 
the Board's award and assigned a noncompensable evaluation 
for the veteran's right ear hearing loss disability.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

This matter was remanded by the Board in July 1998 for the RO 
should schedule the veteran for VA examination for 
compensation purposes which was sufficiently broad enough to 
accurately determine the current nature and severity of his 
right ear hearing loss disability.  The RO scheduled the 
examination, however the veteran failed to report for the 
examination.  Neither the veteran nor his representative has 
made any representations as to his failure to report for the 
scheduled examination.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for right ear hearing loss disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran was scheduled for a VA examination but failed 
to report and there is no evidence of "good cause" which 
would excuse him of his obligation to cooperate with the VA 
in the development of his claim.

2.  The VA has fulfilled its duty to assist the veteran in 
the development of his claim by making reasonable attempts to 
obtain all evidence necessary for the proper adjudication of 
the veteran's claim.

3.  Right ear hearing loss disability is manifested by an 
average pure tone threshold of 48 decibels with 
discrimination ability of 94 percent correct.  


CONCLUSION OF LAW

Right ear hearing loss disability is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1998); 64 
Fed.Reg. 25202-25210, May 11, 1999.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that the record supports 
assignment of a compensable evaluation for his right ear 
hearing loss disability.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  It also appears that the Court 
has not provided a substitute name for the issue.  In 
reaching the determination, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
evidence of record is inadequate to determine that staged 
ratings are appropriate in this case.  

II.  38 C.F.R. § 3.655

Once a particular claim is well grounded, VA has a statutory 
obligation to assist the claimant in the development of the 
claim.  However, the requirement that VA assist claimants in 
developing the facts pertinent to their claims is not to be 
construed as shifting from the claimant to VA the 
responsibility to produce necessary evidence.  38 C.F.R. 
§ 3.159(a) (1998).  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet.App.  260, 264 (1991).

VA's duty to assist, under 38 U.S.C.A. § 5107(a) (West 1991), 
is not always a one-way street, nor is it a blind alley.  A 
claimant has the duty to cooperate with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet.App.  480, 483 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section, as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (1998).

When a claimant fails to report for an examination that was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1998).

Due to the need for medical evidence to adequately rate the 
service-connected disorder, the RO scheduled the veteran for 
a VA audio examination at the VA Medical Center (VAMC) in New 
Orleans, Louisiana.  He was to report for an appointment on 
September 14, 1998.  A statement from the VAMC indicates that 
the veteran failed to report to the appointment.  Neither he 
nor his representative has provided a reasonable explanation 
for his failure to appear.  

In a VA Form 9, signed by the veteran on October 10, 1996, he 
listed his current address in New Orleans, Louisiana.  

There is no indication in the record that the veteran changed 
his address, and there is no evidence that the correspondence 
from the RO was undeliverable for any reason.  Even assuming 
that he may have moved, he still had an obligation to inform 
the RO of his change of address.  In this regard, the United 
States Court of Veterans Appeals has said that it is the 
claimants' burden to keep VA apprised of their whereabouts.  
If they do not do so, there is no burden on the part of VA to 
turn up heaven and earth to find them.  Hyson v. Brown, 5 
Vet.App. 262, 265 (1993).

The Board's remand and the RO's supplemental statement of the 
case informed the veteran that failure to report for the 
examination could result in the denial of his claim for an 
increased evaluation.  


II.  Increased Evaluation

Service connection for right ear hearing loss disability was 
granted by means of Board decision, dated June 1996.  The RO 
assigned a noncompensable evaluation in August 1996.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

Evaluations for defective hearing range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  
38 C.F.R. § 4.85 (1998); VA Regulations - Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities - 
Supplement No. 25 (May 24, 1999).  See 64 Fed.Reg. 25202-
25210 May 11, 1999.  To evaluate the degree of disability of 
service-connected defective hearing, both the old and the 
revised rating schedules establish eleven auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85 
and Part 4, Diagnostic Code 6100, VA Regulations - Title 38 
Code of Federal Regulations Schedule for Rating Disabilities 
- Supplement No. 25 (May 24, 1999).  See 64 Fed. Reg. 25202-
25210 May 11, 1999.  

When impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (1998).  

The appellant underwent a VA audiological evaluation in 
August 1992.  Pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
45
55
45
45
48







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

The veteran was seen at the VA Ears, Nose and Throat Clinic, 
in New Orleans, Louisiana, from September 1992 to May 1993.  
Audiometric examinations were not conducted.  

At the RO hearing, held August 1993, the veteran testified 
that he was not accepted back onto active duty from the 
reserves due to a marked increase in hearing loss.  He stated 
that his right ear hearing loss was worse than his left 
because of the surgery on the right side of his jaw.  The 
veteran indicated that he did not complain about the hearing 
loss because it really did not bother him.  

The United States Court of Veterans appeals has noted that 
the assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran's pure tone threshold average for the 
right ear, in decibels was 48 which, corresponds to I under 
both the old and the new regulations.  His speech recognition 
ability was 94 percent, which corresponds to I under both the 
old and the new regulations.  In this case, the numeric 
designations produce a noncompensable disability evaluation.  
38 C.F.R. Part 4, Diagnostic Code 6100.  

The appellant did not report for the scheduled VA audiometric 
examination to determine the current severity of his right 
ear hearing loss disability.  Pursuant to 38 C.F.R. 
§ 3.655(b) (1998) when a claimant fails to report for an 
examination that was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  The evidence of record does not 
warrant an increased evaluation for right ear hearing loss 
disability.  


ORDER

An increased rating for right ear hearing loss disability is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

